Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-10 and 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.
The disclosure does not enable one of ordinary skill in the art to practice the invention without two iterations of spacecraft position, two iterations of spacecraft attitude and gateway location, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). All of the claims require the use of a reference tilt matrix.; see claim 1, “generating a reference tilt matrix” and claim 16 “generating a reference tilt matrix.” The only description of a determination of the reference tilt matrix requires two iterations of spacecraft position, two iterations of spacecraft attitude and gateway location as specifically disclosed in the only portion of the specification which describes the actual step of generating a reference tilt matrix, see for example [0049] of the corresponding PGPUB;
“The method 500 may also include generating a reference tilt matrix for the phase array elements of the transmitter antenna 110A at the first spacecraft location and the second spacecraft location, as at 516. The reference tilt matrix may be generated based at least partially upon the first and second spacecraft locations (from two iterations of 506), the first and second spacecraft attitudes (from two iterations of 508), and the gateway location (which is constant). For example, generating the reference tilt matrix may include generating an expected phase tilt for a set of misalignment errors.
 However, the claims in their broadest reasonable interpretation, are descriptive of determining a reference tilt matrix based solely on (1) a first spacecraft position or alternatively (2) a first spacecraft attitude.  The specification does not provide sufficient enablement to the Wands factors, the full scope of the claimed subject matter is insufficiently enabled due to the failure to recite essential subject matter and would require undue experimentation by one of ordinary skill in the art to generate a reference tilt matrix based solely on a first location.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007), in the instant case, the specification does not provide sufficient enablement for the generation of a reference tilt matrix based only on a single spacecraft location, a single spacecraft attitude or even based on using both a single spacecraft location and a single spacecraft attitude, which is what the broadest reasonable interpretation of the claims encompass.  Moreover, if the additional information is the only information provided by the specification to enable such output to be generated, than it is by necessity critical information. The specification specifically states that the matrix is based “at least partially on.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims set forth a step of “determining a phase tilt of the phase array elements based at least upon the signals.”  The specification fails to sufficiently enable nor describe how the phase tilt is determined based upon the signals.  While the specification states “(t)he phase tilt may be measured by a vector spectrum analyzer (VSA)” [0038], the specification does not sufficiently enable the manner in which a VSA determines a “phase tilt”.
The claims set forth a step of “removing a first portion from the determine phase tilt.”  However, the specification is silent as to the manner in which the “first portion” is obtained. While the specification describes that the “first portion” of the phase tilt is caused by the location and/or attitude of the spacecraft 100, it fails to sufficiently enable or describe how the “first portion” is determined or what it even is.  Since it is unclear what the scope of the “first portion” encompasses due to the lack of any clarity as to the manner in which it is determined, the claims are insufficiently enabled by the specification as originally filed.  Subsequently, the step of “estimating the phase tilt of the phase array elements after the first portion is removed” is insufficiently enabled since it is unclear what is removed.  
The “reference tilt matrix” is insufficiently enabled since the specification lacks an enabling disclosure as to the manner in which it is determined.  The specification is limited to the description “(t)he reference tilt matrix may be generated based at least partially upon the first and second spacecraft locations (from two iterations of 506), the first and second spacecraft attitudes (from two iterations of 508), and the gateway location (which is constant). For example, generating the reference tilt matrix may include generating an expected phase tilt for a set of misalignment errors.”  However, the fact that it may be based on such input, does not provide sufficient enablement to allow someone skilled in the art to make and/or use the subject matter merely by knowledge of two spacecraft locations, two spacecraft attitudes and a gateway location. Such description lacks sufficient enablement to use such input to generate “a reference tilt matrix” which furthermore does not have any specific definition of its metes and bounds.  The additional comment that such “may include generating an expected phase tilt for a set of misalignment errors” does not remedy the insufficient enablement since it lacks any teachings for the manner in which such desired outcome is produced based on the information available.   FIG. 9 also does not cure the issue. Additionally, the full scope of the claim encompasses the determination of a reference tilt matrix from a single location or a single attitude.  However, the specification does not support nor enable such a determination.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007)
It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283. After consideration of the Wands factors, undue experimentation would be required by the artisan to make and/or use the claimed subject matter, particularly with respect to the required determination of a first/second phase tilt, a first/second portion and the reference tilt matrix, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “determining a phase tilt” lacks clarity.  It is unclear what it represents, particularly in relation to the received signals. The claims are directed to determining a phase tilt of the “phase array elements” of the antenna.  However, in the broadest reasonable interpretation of the claims, a ground station receives two signals from said elements; the subject matter described in the applicant’s arguments are not part of the claim language and thus any descriptions thereto are no limiting of the scope of the claims.  Thus, supposedly something that the applicant calls “phase tilt” of the antenna is ascertained from two signals.  Since the examiner does not understand how the mere reception (at a ground-based antenna) of two signals transmitted by a spacecraft antenna, for example transmitted by the antenna at two separate times or transmitted by separate elements of the antenna at the same time, are capable of ascertaining any particular information regarding the antenna, it is unclear what the metes and bounds of “a phase tilt” with respect to the spacecraft antenna encompasses. Thus, the metes and bounds of “a phase tilt” of the phase array elements based at least partially upon the signals are not clearly and distinctly defined in the claims and the rejection is maintained.
The claim language “first portion” (as well as “second portion”) is indefinite since the metes and bounds of such language are not clearly and distinctly defined in the claims.  It is unclear what the applicant intends by such claim language and the specification does not aid in removing a first (second) portion” lacks clarity since it is not understood what is removed, what it represents or how it is removed from “a phase tilt.”
The step of “estimating the phase tilt  . . . after the first portion is removed” lacks clarity since it is not understood how this step differs from “removing a first portion from the determined phase tilt.”  If there is a value for a phase tilt and a portion is removed, the result is still a phase tilt.  It is unclear in the claims what additional process is performed by the step of estimating the phase tilt since the metes and bounds of the “first (second) portion are not clearly and distinctly defined in the claims.
The claim language “a reference tilt matrix” lacks clarity since the claims fail to clearly and distinctly set forth what the metes and bounds of such language is intended to encompass.  The claims fail to set forth what it represents or from where it is derived as the claim simply refers to “for the phase array elements.” 
In claim 9, the step of “calibrating the antenna to reduce the pointing error” lacks clarity since it is not clear what the scope of such encompasses or how it further limits the scope of claim 1 since claim 1 already defines the process of calibrating, as set forth in the preamble and assumed to be represented by the steps set forth in the claim, which in its penultimate step determines a pointing error.  Thus, the scope of claim 9 remains unclear as to what is being defined by “calibrating the antenna” particularly in light of the fact that the method is being performed by a ground station that is remote from the spacecraft.
Claim 10 is indefinite since it is unclear how the step of calibrating the antenna causes the spacecraft to roll, pitch or yaw; this language is misdescriptive and moreover it is not evident if this represents a positive statement of a process being performed.  Additionally, the language causing the spacecraft to . . . electronically roll, pitch, yaw or a combination thereof” is indefinite due to the lack of clarity since it is not clear how a spacecraft electronically rolls, pitches or yaws.  The spacecraft would necessarily physically rotate around one of these directions; it appears that applicant intends to set forth that the control of the movement is one of physical or electronic control. While the applicant refers to paragraph [0056], this does not overcome the rejection since the calibration (preamble) is defined by the steps in claim 1, e.g. which determines a pointing error.  It is unclear how such defined method, causes the satellite to move.  The claim suggest that the mere performing of the steps in claim 1 “cause the spacecraft to physically or electronically” move about its axes whereas the specification necessarily is directed to sending a control signal to the satellite.  Thus, the language is misdescriptive and unclear as to the scope of “calibrating the antenna causes the spacecraft to physically or electronically” move.   Furthermore, the claim specifies that the calibrating causes the spacecraft to electronically roll, pitch yaw, or a combination thereof. It is not understood what is meant by a spacecraft that electronically rolls/pitches/yaws; such language does not clearly and distinctly define the subject matter.
The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  "Though understanding the claim language may be Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
In light of the issues addressed above regarding the scope of the claims with respect to enablement and essential subject matter and the lack of clarity, a rejection over prior art is not tenable at this time since the metes and bounds of the claims are not clearly set forth.  However, the previously cited prior art should be considered in any response with respect to amendments necessarily required due to the scope issues.  
It is further noted for the record that the applicant 

Response to Arguments
The applicant traverses the rejection under 35 USC 112(a) for failing to set forth elements considered critical to the operation of the claimed subject matter. The applicant relies solely on the lack of an express statement in the specification to state that the information specified in the rejections are not essential to the claims.  The argument is not persuasive since contrary to the applicant’s argument, the specification does not disclose any possible way of determining/generating a reference tilt matrix without multiple iterations of the information noted in the rejection and thus necessarily are essential to the performance of the method and the operation of the system. All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. As mentioned in the specification “(t)he reference tilt matrix may be generated based at least partially upon the first and second spacecraft locations (from two iterations of 506), the first and second spacecraft attitudes (from two iterations of 508), and the gateway location (which is constant).” Thus, the specification specifically states that the matrix is based “at least partially on” on first and second spacecraft locations, first and second spacecraft attitudes and the gateway location, i.e, the minimum amount of information.  Moreover, the specification is silent as to any manner in which such a matrix can be generated based on less than such information; therefore, the information is essential to practice of the invention. There is no evidence to show that a skilled artisan would have been able to carry out the steps required to 
The applicant also traverses the rejection of the claims under 35 USC 112(a) for being insufficiently enabled with respect to “determining a phase tilt.” The applicant argues “not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted,” thus, apparently showing lack of invention of the step of “determining a phase tilt.” The applicant proceeds with an explanation of a possible manner of how a phase tilt is determined using tones, however, such an explanation is not in the specification as filed. While the specification mentions briefly in only two sentences of the entirety of the specification that the received signals may comprise a tone at a different frequency, it fails to sufficiently enable how to use the received signals, much less the use of tones, to determine the phase tilt.  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). A graph of a phase tilt is insufficient to show an artisan how to generate a tilt matrix based on received signals. Regarding the cited portion of the specification in the rejection, e.g. vector spectrum analyzer” and “phase tilt” reports a single instance of such language and it is the instant specification.  Such further indicates the lack of conventionality of the sole disclosure of a manner in which the information is associated with measuring/determining a phase tilt such that it is allegedly so immaterial to the inventive aspect of the claimed subject matter. All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.  Herein, the claim sets forth “determining a phase tilt of the phase array elements based at least partially upon the signals” (claims 1 and 16), “determining, using the computing system, a first phase tilt of the phase array elements based at least partially upon the first plurality of signals” (claim 11). However, other than the specification stating “(t)he method 500 may also include measuring or determining a phase tilt (also referred to as a phase slope) of the phase array elements of the transmitter antenna 110A based at least partially upon the signals (from 502), as at 504. The phase tilt may be measured by a vector spectrum analyzer (VSA), which may be a part of (or in communication with) the computing system 1400” it is silent as to any manner in which it is determined/measure since it is unclear in what manner a VSA actually determines a phase tilt based on plural/two received signals. Moreover, it is the specification at the time of filing and not a possible solution thereafter that provides an indication of whether or not the full scope of the claims are sufficiently enabled by the original specification.  Thus, the applicant’s arguments are not persuasive to overcome the rejection.
Regarding the claim language directed to “removing a first portion from the determined phase tilt” again the applicant alleges "not everything necessary to practice the invention need be disclosed. If fact, what is well-known is best omitted." Thus, according to the applicant, this step does not represent any novel nor inventive subject matter. Notwithstanding, the specification fails to sufficiently enable the full scope of the claims wherein the BRI of the claims encompass receiving two signals from a spacecraft, determining a phase tilt of a spacecraft antenna, determining a single location of the spacecraft, and removing a first portion from the determined phase tilt caused by the location of the spacecraft. The specification does not enable how this is possible; the specification is silent as to any manner or by any examples in which information may be gleaned based on a phase tilt, supposedly determined based on the reception of two signals from a spacecraft and the mere location of the spacecraft such as to remove a “first portion” which language in itself lacks clarity. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to determine “a first portion” and subsequently “remove the first portion”. Thus, the claim language remains insufficiently enabled and the applicant’s arguments are not persuasive.
Regarding the rejection under 35 USC 112(a) for lack of sufficient enablement regarding the language “reference tilt matrix,” again the applicant alleges "not everything necessary to practice the invention need be disclosed. If fact, what is well-known is best omitted." Thus, according to the applicant, this step also does not represent any novel nor inventive subject matter. The rejection is based on the lack of enablement for the full scope of the claims. Under the broadest reasonable interpretation of the claims, a single position is determined.  The specification does not disclose how a single spacecraft position can be used to determine a reference tilt matrix, particularly since the specification is limited to the statement that refers to generating the reference tilt matrix “based at least partially on the first and second spacecraft locations (from two iterations of 506), the first and second spacecraft attitudes (from two Wands factors, one of ordinary skill in the art would require undue experimentation in order to determine a reference tilt matrix based solely on a single spacecraft location.  Moreover, the specification does not describe any particular manner of generating the reference tilt matrix.  The mere statement of what it may be based on does not sufficiently enable how that information is used to generate the matrix.  The applicant’s arguments fail to address the scope of the claims in their broadest reasonable interpretation. This is made even more unclear when provided only with information related to a single spacecraft location or a single spacecraft attitude. Thus, the applicant’s arguments are not persuasive and the rejection of the claim language is maintained.
Regarding the rejections under 35 USC 112(b), while the specification may aid in an understanding of the claim language, it is improper to incorporate such teachings into the claims. The applicant argues that the claims are definite in light of the specification.  However, the arguments are not persuasive since it is the actual claim language that is being rejected due to its lack of clarity in defining the scope of the claims.  Most of the arguments are directed to language that is not in the claims nor descriptive of the claim language that is being rejected.  For example, with respect to the “reference tilt matrix,” the applicant refers to “frequency of the signal, distance from the signal source and array, the array element spacing the applicant may calculate of phase at each element.”  However, none of such information is associated with the claim. In fact the broadest reasonable interpretation of the claims encompasses the mere knowledge of a location of the spacecraft and the reception of two signals from the spacecraft. Moreover, it is unclear what the applicant is attempting to describe since the reception of the signals and the determination of the reference tilt matrix are being performed at a ground station unaware of any of this information.  Thus, the arguments are not persuasive.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646